 



Exhibit 10.9
EMPLOYMENT AGREEMENT
     EMPLOYMENT AGREEMENT (“Agreement”) effective as of April 30, 2007 (the
“Effective Date”) between HARRIS INTERACTIVE INC., a Delaware corporation
(“Company”), and RONALD E. SALLUZZO (“Executive”).
     This Agreement amends, restates, and replaces in its entirety the
Employment Agreement between Company and Executive dated as of March 6, 2006
(the “Prior Agreement”); provided, however, that all rights of Executive to
payments and benefits under Sections 3.1 — 3.7, inclusive, of the Prior
Agreement accrued but unpaid as of the Effective Date shall survive execution of
this Agreement. This Agreement does not modify the terms of any stock option
agreements between the Company and the Executive in effect on the Effective
Date, which stock option agreements shall remain unchanged and in full force
according and subject to the terms contained therein.
1. CAPACITY AND DUTIES
     1.1 Employment; Acceptance of Employment. Company hereby employs Executive
and Executive hereby accepts employment by Company for the period and upon the
terms and conditions hereinafter set forth.
     1.2 Capacity and Duties.
          (a) Executive shall serve as the Executive Vice President, Chief
Financial Officer, Secretary, and Treasurer of the Company. Executive shall
perform duties and shall have authority as may from time to time be specified by
the Chief Executive Officer and the Board of Directors of Company (the “Board”).
Executive’s title and duties may be changed from time to time by the Chief
Executive Officer and the Board; provided, however, that (i) Executive’s
position, authority, duties, and responsibilities shall be no less senior and
executive in nature than those of a chief financial officer of a public company
of the size and type similar to the Company, and (ii) the duties assigned to the
Executive shall be in all respects consistent with all applicable laws and
regulations. Executive shall perform his duties for Company principally at
Company’s executive offices, presently in Rochester, New York, provided,
however, that Executive acknowledges and agrees that travel to Company’s and its
affiliates’ various offices, and to other locations in furtherance of Company’s
business, will be required in connection with

 



--------------------------------------------------------------------------------



 



the performance of Executive’s duties hereunder. Executive will report to the
Chief Executive Officer of the Company.
          (b) Executive shall devote full time efforts to the performance of
Executive’s duties hereunder, in a manner that will faithfully and diligently
further the business and interests of Company; provided, however, that nothing
in this Section 1.2(b) shall prevent or limit the Executive from serving on
boards of directors (or similar governing bodies) of non-profit entities and,
subject to prior mutual agreement with the Chief Executive Officer, on one
public company board.
          (c) Executive acknowledges that Company’s reputation is important in
the continued success of its business, and agrees that he will not discuss or
comment in such a manner as may adversely impact the reputation or public
perception, or otherwise disparage, Company or its officers, employees, or
directors in any manner; provided, however, that Executive may make such
disclosures as may be required by law. Company acknowledges that Executive’s
reputation is important to his continued success. Company agrees that it will
not, and that it will use all reasonable efforts to cause its officers,
employees, and directors not to, defame, disparage, or otherwise discuss or
comment about Executive in such a manner as may adversely impact his reputation
or public perception; provided, however, that Company may make such disclosures
as may be required by law.
2. TERM OF EMPLOYMENT
     2.1 Term.
          (a) The term of Executive’s employment hereunder, for all purposes of
this Agreement, shall commence on the Effective Date (the “Commencement Date”)
and continue through and including the earliest to occur of (i) June 30, 2008,
if and as further extended to subsequent June 30ths as provided in
Section 2.1(b), (ii) the date on which Executive dies, and (iii) the date on
which either the Company or Executive terminates Executive’s employment for any
reason (collectively, the “Termination Date”).
          (b) Except as hereinafter provided, on each June 30 this Agreement
shall be automatically extended for an additional one-year term, and if so
extended shall be automatically extended for successive additional one-year
terms, unless either the Executive or Company shall have given the other written
notice of non-renewal of this Agreement on or before the March 31 immediately
prior to the end of the initial one-year term, or if applicable any one-year
extension term then in effect. Executive’s employment under this Agreement shall
terminate on the June

2



--------------------------------------------------------------------------------



 



30 immediately following the date of any timely non-renewal notice.
3. COMPENSATION
     3.1 Base Compensation. As compensation for Executive’s services, Company
shall pay to Executive base compensation in the form of salary (“Base
Compensation”) in the amount of $335,000 per annum. The salary shall be payable
in periodic installments in accordance with Company’s regular payroll practices
for its executive personnel at the time of payment, but in no event less
frequently than monthly. The Compensation Committee of the Board shall review
Base Compensation periodically for the purpose of determining, in its sole
discretion, whether Base Compensation should be adjusted; provided, however,
that Executive’s Base Compensation shall not be less than $335,000.
     3.2 Performance Bonus. As additional compensation for the services rendered
by Executive to Company Executive shall be paid a performance bonus
(“Performance Bonus”) payable in full at the same time as payment of other
executive bonuses by the Company but no later than two and one-half (2.5) months
after the end of the applicable fiscal year. The Performance Bonus award
criteria and amounts shall be those established on an annual basis by the
Compensation Committee of the Board of Directors of the Company based upon
performance guidelines established for executive officers of the Company;
provided, however, Executive’s target bonus shall not be less than $150,000. No
bonus will be due in the event that award criteria established by the
Compensation Committee are not met.
     3.3 Employee Benefits. Executive shall be entitled to participate in such
of Company’s employee benefit plans and benefit programs as may from time to
time be provided by Company for its senior executives generally. Company shall
have no obligation, however, to maintain any particular program or level of
benefits referred to in this Section 3.3.
     3.4 Vacation. Executive shall be entitled to the normal and customary
amount of paid vacation provided to senior executive officers of the Company,
but in no event less than 20 days during each calendar year. Any vacation days
that are not taken in a given calendar year shall accrue and carry over from
year to year, or be paid or lost, according to the Company’s standard vacation
policies. The Executive may be granted leaves of absence with or without pay for
such valid and legitimate reasons as the Chief Executive Officer in his sole and
absolute discretion may determine, and is entitled to the same personal days and
holidays provided to other senior executives the of Company.
     3.5 Expense Reimbursement.

3



--------------------------------------------------------------------------------



 



          (a) Company shall reimburse Executive for all reasonable and
documented expenses incurred by Executive in connection with the performance of
Executive’s duties hereunder in accordance with its regular reimbursement
policies as in effect from time to time.
          (b) The Company shall reimburse the Executive for reasonable costs up
to a maximum of $2,500 incurred in the negotiation of this Employment Agreement.
     3.6 Term Life Insurance. In addition to the Company-paid life insurance
made available to senior executives of the Company generally, the Company shall
provide Executive with $250,000 face value of term life insurance. Upon the
request of the Executive made in connection with a Termination Date, the Company
shall take all reasonable steps to provide Executive the right to continue such
life insurance at his own expense after the Termination Date.
     3.7 Withholding. All payments under this Agreement shall be subject to any
required withholding of Federal, state and local taxes pursuant to any
applicable law or regulation.
4. TERMINATION OF EMPLOYMENT
     4.1 Accrued Obligations. For purposes of this Agreement:
          (a) “Accrued Base Obligations” shall mean amounts for Base
Compensation, expense reimbursement, and employee benefits which have accrued,
vested, and are unpaid as of the Termination Date.
          (b) “Accrued Bonus Obligations” shall mean, for the year in which the
Termination Date occurs, a prorated Performance Bonus for the partial-year
period ending on the Termination Date (the “Partial Period”). The prorated
Performance Bonus shall be based on the same metrics as then in effect for
calculation of bonuses on an annual basis (for example, net earnings or
revenues) and shall be calculated by (1) dividing actual performance as of the
end of the Applicable Calculation Quarter (described below) by budgeted
performance (per the budget previously approved by the Board) for the Applicable
Calculation Quarter, and then (2) using the resulting percentage in determining
the dollar value bonus that would have been paid under the Company’s executive
performance bonus plan had such percentage performance been achieved for the
full fiscal year, and then (3) multiplying the result by a fraction, the
numerator of which is the number of days elapsed in the fiscal year prior to the
Termination Date and the denominator of which is 365. If the Termination Date is
in the first half of a fiscal quarter the “Applicable Calculation Quarter” is
the fiscal quarter most recently ended before the Termination Date, and if

4



--------------------------------------------------------------------------------



 



the Termination Date is in the second half of a fiscal quarter, the Applicable
Calculation Quarter is the first fiscal quarter ending after the Termination
Date.
          (c) Accrued Base Obligations shall be paid within thirty (30) days
after the Termination Date. Accrued Bonus Obligations shall be paid on the date
on which they would have been paid under this Agreement absent the occurrence of
the Termination Date.
     4.2 Termination Procedures. Except as otherwise provided in this Agreement,
any termination of Executive’s employment by the Company or by Executive (other
than termination pursuant to death) shall be communicated by written Notice of
Termination to the other party hereto. For purposes of this Agreement, a “Notice
of Termination” shall mean a notice which shall indicate the specific
termination provision in this Agreement relied upon and, if applicable, shall
set forth in reasonable detail the facts and circumstances claimed to provide a
basis for termination of Executive’s employment under the provision so
indicated.
     No Notice of Termination of Executive for Cause shall be given by the
Company unless and until (i) adoption by the Board of Directors of Harris of a
resolution, finding that in the good faith opinion of the Board of Directors
Executive is guilty of the conduct described in the definition of Cause, after
at least five (5) business days notice is provided to Executive, such notice to
include in reasonable specificity the alleged conduct justifying such
termination for Cause, and (ii) an opportunity is given to Executive, together
with counsel, to be heard by the Board of Directors of Harris at a meeting
(which may be held by telephonic conference call). This Section 4.2 shall not
prevent Executive from challenging, pursuant to Section 6.1, the Board’s
determination that Cause exists, or that Executive has failed to cure any act
(or failure to act), to the extent permitted by this Agreement, that purportedly
formed the basis for the Board’s determination.
     4.3 Death of Executive. If Executive dies, Company shall not be obligated
to make any further payments under this Agreement except amounts for:
          (a) Accrued Base Obligations,
          (b) earned but unpaid Performance Bonus for fiscal years already
ended, payable on the date on which such Performance Bonus would be paid absent
Executive’s death, and,
          (c) if Executive’s death is in the Company’s third or fourth fiscal
quarter, Accrued Bonus Obligations.

5



--------------------------------------------------------------------------------



 



     4.4 Disability of Executive. If Executive is permanently disabled (as
defined in Company’s long-term disability insurance policy then in effect), then
the Company shall have the right to terminate Executive’s employment upon
15 days’ prior written notice to Executive at any time during the continuation
of such disability (“Disability”). In the event Executive’s employment is
terminated for Disability in accordance with this Section 4.4, Company shall not
be obligated to make any further payments under this Agreement except for:
          (a) Accrued Base Obligations,
          (b) earned but unpaid Performance Bonus for fiscal years ended prior
to the Termination Date, payable on the date on which such Performance Bonus
would be paid absent Executive’s Disability, and,
          (c) if the Termination Date occurs in the Company’s third or fourth
fiscal quarter, Accrued Bonus Obligations.
     4.5 Termination for Cause.
          (a) Executive’s employment shall terminate immediately upon a Notice
of Termination from the Company that Executive is being terminated for Cause (as
defined herein), in which event Company shall not thereafter be obligated to
make any further payments under this Agreement except for:
               (i) Accrued Base Obligations,
               (ii) earned but unpaid Performance Bonus for fiscal years ended
prior to the Termination Date, payable on the date on which such Performance
Bonus would be paid absent the termination of Executive, and
               (iii) if the Termination Date occurs in the Company’s third or
fourth fiscal quarter, Accrued Bonus Obligations.
          (b) “Cause” shall be limited to the following:
               (i) willful failure to substantially perform Executive’s duties
as described in Section 1.2 after demand for substantial performance is
delivered by Company in writing that specifically identifies the manner in which
Company believes Executive has not substantially performed Executive’s duties
and Executive’s failure to cure such non-performance within thirty (30) days
after receipt of the Company’s written demand; provided, however, that a

6



--------------------------------------------------------------------------------



 



failure to perform such duties during the remedy period set forth in subsection
(i) of the definition of Good Reason set forth in Section 4.7 hereof, following
the issuance of a Notice of Termination (as herein defined) by Executive for
Good Reason, shall not be Cause unless an arbitrator acting pursuant to Section
6.1 hereof finds Executive to have acted in bad faith in issuing such Notice of
Termination;
               (ii) willful conduct that is materially and demonstrably
injurious to Company or any of its subsidiaries, but not including good faith
conduct taken without intention to injure the Company or its subsidiaries that,
at the time engaged in, could not reasonably be expected to be more likely than
not to be materially injurious to the Company; or
               (iii) conviction or plea of guilty or nolo contendere to a felony
or to any other crime which involves moral turpitude or, if not including moral
turpitude, arises from an act that is materially and demonstrably injurious to
the Company or any of its subsidiaries;
               (iv) material violation of Section 5 of this Agreement,
               (v) or material violation of Company polices set forth in Company
manuals or written statements of policy provided in the case of violation of
policy that such violation is either materially and demonstrably injurious to
Company or, if curable, continues for more then three (3) days after written
notice thereof is given to Executive by the Company; and
               (vi) material breach of any material provision of this Agreement
by Executive, which breach continues for more than ten (10) days after written
notice thereof is given by the Company to Executive.
     4.6 Termination Without Cause or by Executive for Good Reason.
          (a) The Company reserves the right to terminate Executive’s employment
at any time. If, however, a Termination Date occurs due to Company terminating
Executive without Cause or Executive terminating for Good Reason, then Company
shall have no further obligations under this Agreement except that Company shall
pay to Executive the amounts shown in Section 4.6(c).
          (b) For the avoidance of doubt, Section 4.6(c) shall not apply to
(i) termination in the ordinary course on any applicable June 30 if the term of
this Agreement is not automatically renewed, which circumstance is covered by
Section 4.6(d), (ii) termination for Cause which circumstance is covered by
Section 4.5, (iii) termination by Executive without

7



--------------------------------------------------------------------------------



 



Good Reason which circumstance is covered by Section 4.7, (iv) termination by
reason of death which circumstance is covered by Section 4.3, or (v) termination
by reason of Disability which circumstance is covered by Section 4.4.
          (c) If Company terminates Executive without Cause or Executive
terminates with Good Reason, then the Company shall pay to Executive:
               (i) the Accrued Base Obligations through the Termination Date,
payable promptly after the Termination Date,
               (ii) any unpaid Performance Bonus earned for any fiscal year
ended on or before the Termination Date payable on the date on which such
Performance Bonus would be paid absent termination,
               (iii) Accrued Bonus Obligations,
               (iv) amounts equal to Base Compensation through and including the
date one year after the Termination Date, and
               (v) health and medical benefits as required by Section 3.3 of
this Agreement during the same period that amounts equal to Base Compensation
are due under Section 4.6(c)(iv); provided, however, if Executive, Executive’s
spouse or Executive’s dependents are ineligible to participate in the Company
benefit programs under Section 3.3, the Company shall arrange to reimburse
Executive for coverage reasonably comparable to that previously provided under
Section 3.3, and further provided that such benefits shall become secondary to
primary coverage upon the date or dates Executive receives coverage and benefits
which are substantially similar, taken as a whole, without waiting period or
pre-existing condition limitations, under the plans and programs of a subsequent
employer.
          (d) If this Agreement is terminated in the ordinary course on any
applicable June 30 because of a non-renewal notice given by the Company under
Section 2.1, then Company shall have no further obligations under this Agreement
except that Company shall pay to Executive the same payments as to which the
Executive would be entitled under Section 4.6(c)(i), (ii), (iv), and (v). If
this Agreement is terminated in the ordinary course on any applicable June 30
because of a non-renewal notice given by the Executive under Section 2.1, then
Company shall have no further obligations under this Agreement except that
Company shall pay to Executive the payments to which the Executive would be
entitled under Section 4.6(c)(i) and (ii).

8



--------------------------------------------------------------------------------



 



     4.7 Termination by Executive without Good Reason.
          (a) Executive may terminate this Agreement without Good Reason upon
fifteen (15) days prior notice. In the event Executive’s employment is
voluntarily terminated by Executive without Good Reason, Company shall not be
obligated to make any further payments to Executive hereunder other than:
               (i) Accrued Base Obligations through the Termination Date,
               (ii) earned but unpaid Performance Bonus for fiscal years ended
prior to the Termination Date, payable on the date on which such Performance
Bonus would be paid absent Executive’s termination, and
               (iii) if the Termination Date occurs in the Company’s third or
fourth fiscal quarter, Accrued Bonus Obligations.
          (b) “Good Reason” shall mean the following:
               (i) material breach of Company’s obligations hereunder, including
any assignment of duties not included within the Executive’s duties described in
Section 1.2 unless previously agreed to in writing by Executive, provided that
Executive shall have given reasonably specific written notice thereof to
Company, and Company shall have failed to remedy the circumstances within thirty
(30) days thereafter;
               (ii) any decrease in Executive’s salary as it may have increased
during the term of this Agreement, except for decreases that are in conjunction
with decreases in executive salaries by the Company generally and that do not
result in a decrease in Executive’s annual salary below $335,000 per annum;
               (iii) any decrease of Executive’s target Performance Bonus below
$150,000,
               (iv) any relocation of the principal office from which
Executive’s duties are performed to a location more than 50 miles outside of
Rochester, New York, provided, however, that travel to Company’s and its
affiliates’ various offices and to other locations in furtherance of Company’s
business will be required in connection with the performance of Executive’s
duties hereunder and requirements for such travel shall not constitute Good
Reason, or

9



--------------------------------------------------------------------------------



 



               (v) the failure of any successor in interest of the Company to be
bound by the terms of this Agreement in accordance with Section 6.4 hereof.
Notwithstanding subsections (i) and (iii) above, after a Change of Control, Good
Reason shall not include a change of title, reporting line, responsibilities,
and duties so long as such changed title, reporting line, and reassignment of
executive duties are at a level commensurate with the level of participation of
the Company in the controlling person (such as, for example, executive duties at
a divisional, subsidiary, or group level, if the Company becomes a division,
subsidiary, or group within the controlling person), or assignment of other
duties not materially inconsistent with duties appropriate for a past chief
financial officer; provided, that following such Change in Control, Executive
remains the highest ranking financial officer of such division, subsidiary or
group within the controlling person.
          (c) Executive must provide a Notice of Termination to the Company that
he is intending to terminate his employment for Good Reason within one hundred
and eighty (180) days after Executive has actual knowledge of the occurrence of
the latest event he believes constitutes Good Reason, which termination notice
shall specify a termination date within thirty (30) days after the date of such
notice except for termination under subsection (i) in which case the termination
date shall be as provided in such subsection. Executive’s right to terminate
Executive’s employment hereunder for Good Reason shall not be affected by
Executive’s subsequent Disability provided that the notice of intention to
terminate is given prior to the onset of such Disability. Subject to compliance
by Executive with the notice provisions of this Section 4.7, Executive’s
continued employment prior to terminating employment for Good Reason shall not
constitute consent to, or a waiver of rights with respect to, any act or failure
to act constituting Good Reason. In the event Executive delivers to the Company
a Notice of Termination for Good Reason, upon request of the Board Executive
agrees to appear before a meeting of the Board called and held for such purpose
(after reasonable notice) and specify to the Board the particulars as to why
Executive believes adequate grounds for termination for Good Reason exist. No
action by the Board, other than the remedy of the circumstances within the time
periods specified in this Section 4.7, shall be binding on Executive.
     4.8 Mitigation. Executive shall not be required to mitigate amounts payable
under this Section 4 by seeking other employment or otherwise, and there shall
be no offset against amounts due Executive under this Agreement on account of
subsequent employment except as specifically provided herein.
     4.9 Change of Control.

10



--------------------------------------------------------------------------------



 



          (a) If Executive is terminated without Cause, a Termination Date
occurs on a June 30 due to non-renewal by the Company of the term of this
Agreement under Section 2.1, or Executive terminates his employment for Good
Reason, in each such case during the one year period following a Change of
Control (as defined below), then in addition to payments and benefits to which
Executive is entitled under Section 4.6, Executive also shall receive
reimbursement for reasonable (in the discretion of the Company) and actual
expenses incurred by Executive for six months of out-placement services.
          (b) If a Change of Control shall have occurred:
               (i) after such Change of Control Executive’s entitlement to Bonus
under Section 3.2 may be modified by the new controlling Person in a reasonable
manner (not to afford Executive with materially less opportunity to earn bonus
than existed prior to the Change of Control) so that such Bonus is calculated
with reference to a performance-based bonus plan provided by the new controlling
Person; and
               (ii) after such Change of Control Executive’s entitlement to
payments and benefits under Sections 3.3 and 3.4 may be modified by the new
controlling Person to entitlement to those benefits generally provided to senior
executives of the new controlling Person.
          (c) A “Change of Control” shall be deemed to have occurred if:
               (i) a change in control has occurred of a nature that would be
required to be reported in a proxy statement with respect to the Company (even
if the Company is not actually subject to said reporting requirements) in
response to Item 6(e) (or any comparable or successor Item) of Schedule 14A of
Regulation 14A promulgated under the Securities Exchange Act of 1934, as amended
(the “Exchange Act”), except that any merger, consolidation or corporate
reorganization in which the owners of the Company’s capital stock entitled to
vote in the election of directors (the “Voting Stock”) prior to said combination
receive 75% or more of the resulting entity’s Voting Stock shall not be
considered a change in control for the purposes of this Plan;
               (ii) any “person” (as that term is used in Sections 13(d) and
14(d)(2) of the Exchange Act, excluding any stock purchase or employee stock
ownership plan maintained by the Company or a Related Company) becomes the
“beneficial owner” (as that term is defined by the Securities and Exchange
Commission for purposes of Section 13(d) of the Exchange Act), directly or
indirectly, of more than 15% of the outstanding voting stock of the Company or
its successors; or

11



--------------------------------------------------------------------------------



 



               (iii) during any period of two consecutive years a majority of
the Board of Directors no longer consists of individuals who were members of the
Board of Directors at the beginning of such period, unless the election of each
director who was not a director at the beginning of the period was approved by a
vote of at least 75% of the directors still in office who were directors at the
beginning of the period.
          (d) In connection with, or within one year after, a Change of Control,
if all or any portion of the payments or other benefits paid or payable to
Executive under this Agreement and under any other plan, program or agreement of
the Company or its affiliates are determined to constitute an excess parachute
payment within the meaning of Section 280G of the Internal Revenue Code of 1986,
as it may have been or may be amended on or after the date of this Agreement
(the “Code”), and results in the imposition on Executive of an excise tax under
Section 4999 of the Code, then, in addition to any other benefits to which
Executive is entitled under this Agreement, Harris shall pay to Executive an
amount equal to the sum of (i) the excise tax payable by Executive by reason of
receiving excess payments; and (ii) a gross-up amount necessary to offset any
and all applicable federal, state, and local excise, income, or other taxes
incurred by Executive by reason of Harris’s payment of the excise tax described
in (i) above (but not including any additional amount to offset any taxes on the
excise tax reimbursement or gross-up amount paid pursuant to this subclause
(ii)).
     4.10 Effect of Section 409A. Notwithstanding anything to the contrary
contained herein, in the event that (i) Executive notifies the Company, or the
Company notifies Executive, in either case prior to the date on which a payment
would otherwise be due under this agreement that Executive (or the Company, as
applicable) believe that (x) the operation of this Agreement with respect to any
such payment hereunder would fall within the coverage of Section 409A(a)(1) of
the Internal Revenue Code (“IRC”) and (y) any payment hereunder is to be made on
account of IRC Section 409A(a)(2)(A)(i) and Executive is a “specified employee”
pursuant to IRC Section 409A(a)(2)(B)(i) then (ii) if Executive’s legal counsel
and the Company’s legal counsel, in each case acting reasonably, agree that the
foregoing analysis is correct, then such payment shall not be made until the
date which is the earlier of the date of Executive’s death and the date which is
six (6) months after the date of separation from service (the Termination Date).
     4.11 Precondition to Post-Termination Payments. As a condition for the
payment of any post-Termination Date benefits to be provided hereunder except
for Accrued Base Obligations, earned but unpaid Performance Bonus for fiscal
years ended prior to the

12



--------------------------------------------------------------------------------



 



Termination Date, and Accrued Bonus Obligations, Executive shall deliver to the
Company a release in favor of the Company in the form attached hereto as
Exhibit A.
5. NON-COMPETITION AND CONFIDENTIALITY
     5.1 Non-Competition.
          (a) Consideration for this Section. Executive acknowledges and agrees
that:
               (i) the benefits, including in particular and without limitation
those obligations under Section 4.6(b)(iv), afforded by this Agreement are over
and above those otherwise afforded by Company policy, and in making its decision
to offer Executive the benefits afforded by this agreement and bind itself in
advance to the obligations hereunder the Company relied upon and was induced by
the covenants made by Executive in this Section 5,
               (ii) in accepting the benefits evidenced by this Agreement
Executive is receiving an asset of significant value, and Company’s entry into
this Agreement and its incurrence of the related payment and other obligations
hereunder are fair and adequate consideration for the Executive’s obligations
under this Section 5,
               (iii) Executive’s position with the Company places Executive in a
position of confidence and trust with the clients and employees of the Company,
               (iv) the Company’s business is carried on throughout the world
and accordingly, it is reasonable that the restrictive covenants set forth below
are not limited by specific geographic area,
               (v) the course of Executive’s employment with the Company
necessarily requires the disclosure of confidential information and trade
secrets related to the Company’s relationships with clients (such as, without
limitation, pricing information, marketing plans, budgets, designs,
methodologies, products, client preferences and policies, and identity of
appropriate personnel of clients with sufficient authority to influence a shift
in suppliers) as well as other confidential and proprietary information, (such
as databases, methodologies, and technologies),
               (vi) Executive’s employment affords Executive the opportunity to
develop a personal acquaintanceship and relationship with the Company’s
employees and clients, which in some cases may constitute the Company’s primary
or only contact with such employees and clients, and to develop a knowledge of
those client’s and employee’s affairs and requirements,

13



--------------------------------------------------------------------------------



 



               (vii) the Company’s relationships with its established clientele
and employees are placed in Executive’s hands in confidence and trust,
               (viii) it is reasonable and necessary for the protection of the
goodwill and business of the Company that Executive make the covenants contained
in this agreement, and
               (ix) the Executive understands that the provisions of this
Section 5 may limit Executive’s ability to earn a livelihood in a business
similar or related to the business of Company, but nevertheless agrees and
acknowledges that (A) the provisions of Section 5 are reasonable and necessary
for the protection of Company, and do not impose a greater restraint than
necessary to protect the goodwill or other business interest of Company,
(B) such provisions contain reasonable limitations as to the time and the scope
of activity to be restrained, and (C) the Company’s advance agreement to make
payments under the various circumstances set forth in this Agreement provide
Executive with benefits adequate to fully compensate Executive for any lost
opportunity due to the operation of Section 5.
In consideration of the foregoing and in light of Executive’s education, skills
and abilities, which are sufficient to enable Executive to earn a living in way
that is not competitive with the Company’s business, Executive agrees that all
defenses by Executive to the strict enforcement of such provisions are hereby
waived by Executive.
     5.2 Restricted Activity.
          (a) During the period that Executive is employed by the Company, and
for a period of one year after the Termination Date (the “Non-Competition
Period”), Executive shall not, directly or indirectly, own, manage, operate,
join, control, participate in, invest in or otherwise be connected or associated
with, in any manner, including, without limitation, as an officer, director,
employee, distributor, independent contractor, independent representative,
partner, consultant, advisor, agent, proprietor, trustee or investor, any
Competing Business (defined below); provided, however, that ownership of 4.9% or
less of the stock or other securities of a corporation, the stock of which is
listed on a national securities exchange shall not constitute a breach of this
Section 5, so long as the Executive does not in fact have the power to control,
or direct the management of, or is not otherwise engaged in activities with,
such corporation.

14



--------------------------------------------------------------------------------



 



          (b) For purposes of this Section 5.2, the term “Competing Business”
shall mean any business or venture which is substantially similar to the whole
or any significant part of the business conducted by Company, and which is in
material competition with the Company, and the term “Affiliate” of any person or
entity shall mean any other person or entity directly or indirectly controlling,
controlled by or under common control with such particular person or entity,
where “control” means the possession, directly or indirectly, of the power to
direct the management and policies of a person or entity whether through the
ownership of voting securities, contract, or otherwise.
          (c) During the Non-Competition Period, Executive shall not (including
without limitation on behalf of, for the benefit of, or in conjunction with, any
other person or entity) directly or indirectly:
               (i) solicit, assist, discuss with or advise, influence, induce or
otherwise encourage in any way, any employee of Company to terminate such
employee’s relationship with Company for any reason, or assist any person or
entity in doing so,
               (ii) employ, assist, engage or otherwise contract or create any
relationship with any employee or former employee of Company in any business or
venture of any kind or nature, in the case of a former employee unless such
person shall not have been employed by Company for a period of at least one year
and no solicitation prohibited hereby shall have occurred prior to the end of
such one year period, or
               (iii) interfere in any manner with the relationship between any
employee and Company.
     5.3 Confidential Information.
          (a) “Confidential Information” shall mean all proprietary or
confidential records and information, including, but not limited to,
development, marketing, purchasing, organizational, strategic, financial,
managerial, administrative, production, distribution and sales information,
distribution methods, data, specifications, technologies, methods, and processes
(including the Transferred Property as hereinafter defined) presently owned or
at any time hereafter developed by Company, or its agents, consultants, or
otherwise on its behalf, or used presently or at any time hereafter in the
course of the business of Company, that are not otherwise part of the public
domain.
          (b) Executive hereby sells, transfers and assigns to Company, or to
any person

15



--------------------------------------------------------------------------------



 



or entity designated by Company, all of Executive’s entire right, title and
interest in and to all inventions, ideas, methods, developments, disclosures and
improvements (the “Inventions”), whether patented or unpatented, and
copyrightable material, and all trademarks, trade names, all goodwill associated
therewith and all federal and state registrations or applications thereof, made,
adopted or conceived by solely or jointly, in whole or in part prior to the
Termination Date which (i) relate to methods, apparatus, designs, products,
processes or devices sold, leased, used or under construction or development by
Company or (ii) otherwise relate to or pertain to the business, products,
services, functions or operations of the Company (collectively, the “Transferred
Property”). Executive shall make adequate written records of all Inventions,
which records shall be Company’s property and shall communicate promptly and
disclose to Company, in such forms Company requests, all information, details
and data pertaining to the aforementioned Inventions. Whether during the term of
this Agreement or thereafter, Executive shall execute and deliver to Company
such formal transfers and assignments and such other papers and documents as may
be required of Executive to permit Company, or any person or entity designated
by Company, to file and prosecute patent applications (including, but not
limited to, records, memoranda or instruments deemed necessary by Company for
the prosecution of the patent application or the acquisition of letters patent
in the United states, foreign counties or otherwise) and, as to copyrightable
material, to obtain copyrights thereon, and as to trademarks, to record the
transfer of ownership of any federal or state registrations or applications.
          (c) All Confidential Information is considered secret and will be
disclosed to the Executive in confidence, and Executive acknowledges that, as a
consequence of Executive’s employment and position with Company, Executive may
have access to and become acquainted with Confidential Information. Except in
the performance of Executive’s duties as an employee of Company, Executive shall
not, during the term and at all times thereafter, directly or indirectly for any
reason whatsoever, disclose or use any such Confidential Information. All
records, files, drawings, documents, equipment and other tangible items (whether
in electronic form or otherwise), wherever located, relating in any way to or
containing Confidential Information, which Executive has prepared, used or
encountered or shall in the future prepare, use or encounter, shall be and
remain Company’s sole and exclusive property and shall be included in the
Confidential Information. Upon termination of this Agreement, or whenever
requested by Company, Executive shall promptly deliver to Company any and all of
the Confidential Information and copies thereof, not previously delivered to
Company, that may be in the possession or under the control of the Executive.
The foregoing restrictions shall not apply to the use, divulgence, disclosure or
grant of access to Confidential Information to the extent, but

16



--------------------------------------------------------------------------------



 



only to the extent, (i) expressly permitted or required pursuant to any other
written agreement between Executive and Company, (ii) such Confidential
Information has been publicly disclosed (not due to a breach by the Executive of
Executive’s obligations hereunder, or by breach of any other person, of a
fiduciary or confidential obligation to Company) or (iii) the Executive is
required to disclose Confidential Information by or to any court of competent
jurisdiction or any governmental or quasi-governmental agency, authority or
instrumentality of competent jurisdiction, provided, however, that the Executive
shall, prior to any such disclosure, immediately notify Company of such
requirements and provided further, however, that the Company shall have the
right, at its expense, to object to such disclosures and to seek confidential
treatment of any Confidential Information to be so disclosed on such terms as it
shall determine.
     5.4 Acknowledgement; Remedies; Survival of this Agreement.
          (a) Executive acknowledges that violation of any of the covenants and
provisions set forth in Section 5 of this Agreement would cause Company
irreparable damage and agrees that Company’s remedies at law for a breach or
threatened breach of any of the provisions of this Section 5 would be inadequate
and, in recognition of this fact, in the event of a breach or threatened breach
by Executive of any of the provisions of this Agreement, it is agreed that, in
addition to the remedies at law or in equity, Company shall be entitled, without
the posting of a bond, to equitable relief in the form of specific performance,
a temporary restraining order, temporary or permanent injunction, or any other
equitable remedy which may then be available for the purposes of restraining
Executive from any actual or threatened breach of such covenants. Without
limiting the generality of the foregoing, if Executive breaches or threatens to
breach this Section 5 hereof, such breach or threatened breach will entitle
Company (i) to terminate its obligations to make further payments otherwise
required under this Agreement, (ii) to recover from the Executive any payments
previously made under Section 4.6(b)(iv), (iii) to extend the Non-Competition
Period by a period equal to the period in which Executive was in violation of
this Section 5, and (iv) to enjoin Executive from disclosing any Confidential
Information to any Competing Business, to enjoin any Competing Business from
retaining Executive or using any such Confidential Information, and to enjoin
Executive from rendering personal services to or in connection with any
Competing Business, it being understood that the embedded knowledge of Executive
gained at the Company will be impossible to separate from the performance of
duties for a Competing Business. The rights and remedies hereunder are
cumulative and shall not be exclusive, and the Company shall be entitled to
pursue all legal and equitable rights and remedies and to secure performance of
the obligations and duties of the

17



--------------------------------------------------------------------------------



 



Executive under this Agreement, and the enforcement of one or more of such
rights and remedies by the Company shall in no way preclude the Company from
pursuing, at the same time or subsequently, any and all other rights and
remedies available to it.
          (b) The provisions of this Section 5 shall survive the termination of
Executive’s employment with Company.
6. MISCELLANEOUS
     6.1 Arbitration. Any dispute or controversy arising under or in connection
with this Agreement shall be settled exclusively by arbitration in Rochester,
New York, in accordance with the Commercial Arbitration Rules of the American
Arbitration Association then in effect. Judgment may be entered on the
arbitrator’s award in any court having jurisdiction. The parties consent to the
authority of the arbitrator, if the arbitrator so determines, to award fees and
expenses (including legal fees) to the prevailing party in the arbitration.
Notwithstanding the foregoing, Company shall be entitled to enforce the
provisions of Section 5 hereof through proceedings brought in a court of
competent jurisdiction as contemplated by Section 6.7 hereof.
     6.2 Severability; Reasonableness of Agreement. If any term, provision or
covenant of this Agreement or part thereof, or the application thereof to any
person, place or circumstance shall be held to be invalid, unenforceable or void
by an arbitrator or court of competent jurisdiction, the remainder of this
Agreement and such term, provision or covenant shall remain in full force and
effect, and any such invalid, unenforceable or void term, provision or covenant
shall be deemed, without further action on the part of the parties hereto,
modified, amended and limited, and the arbitrator or court shall have the power
to modify, amend and limit any such term, provision or covenant, to the extent
necessary to render the same and the remainder of the Agreement valid,
enforceable and lawful.
     6.3 Key Employee Insurance. Company in its sole discretion shall have the
right at its expense to purchase insurance on the life of Executive, in such
amounts as it shall from time to time determine, of which Company shall be the
beneficiary. Executive shall submit to such physical examinations as may
reasonably be required and shall otherwise cooperate with Company in obtaining
such insurance.
     6.4 Assignment; Benefit. This Agreement shall not be assignable by
Executive, other than Executive’s rights to payments or benefits hereunder,
which may be transferred only by will or the laws of descent and distribution.
Upon Executive’s death, this Agreement and all rights of Executive hereunder
shall inure to the benefit of and be enforceable by Executive’s beneficiary

18



--------------------------------------------------------------------------------



 



or beneficiaries, personal or legal representatives, or estate, to the extent
any such person succeeds to Executive’s interests under this Agreement. No
rights or obligations of Company under this Agreement may be assigned or
transferred except to any successor to the Company’s business and/or assets (by
merger, purchase of stock or assets, or otherwise) which, to the extent not
otherwise automatically provided by operation of law, expressly assumes and
agrees to perform this Agreement in the same manner and to the same extent that
Company would be required to perform if no such succession had taken place.
     6.5 Notices. All notices hereunder shall be in writing and shall be deemed
sufficiently given (i) if hand-delivered, on the date of delivery, (ii) if sent
by documented overnight delivery service, on the first business day after
deposit with such service for overnight delivery, and (iii) if sent by
registered or certified mail, postage prepaid, return receipt requested, on the
third business day after deposit in the U.S. mail, in each case addressed as set
forth below or at such other address for either party as may be specified in a
notice given as provided herein by such party to the other. Any and all service
of process and any other notice in any such action, suit or proceeding shall be
effective against any party if given as provided in this Agreement; provided
that nothing herein shall be deemed to affect the right of any party to serve
process in any other manner permitted by law.
     If to Company:
Harris Interactive Inc.
135 Corporate Woods
Rochester, New York 14623
Attention: Chief Executive Officer
     With A Copy To:
Beth Ela Wilkens, Esq.
Harris Beach PLLC
99 Garnsey Road
Pittsford, New York 14534

19



--------------------------------------------------------------------------------



 



     If to Executive:
Ronald E. Salluzzo
211 Royal View
Pittsford,, New York 14534
     6.6 Entire Agreement; Modification. This Agreement constitutes the entire
agreement between the parties hereto with respect to the matters contemplated
herein and supersedes all prior agreements and understandings with respect
thereto. No amendment, modification, or waiver of this Agreement shall be
effective unless in writing. Neither the failure nor any delay on the part of
any party to exercise any right, remedy, power or privilege hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise of any
right, remedy, power or privilege preclude any other or further exercise of the
same or of any other right, remedy, power, or privilege with respect to such
occurrence or with respect to any other occurrence.
     6.7 Governing Law. This Agreement is made pursuant to, and shall be
construed and enforced in accordance with, the laws of the State of Delaware and
the federal laws of the United States of America, to the extent applicable,
without giving effect to otherwise applicable principles of conflicts of law.
Subject to Section 6.1 of this Agreement, the parties hereto expressly consent
to the jurisdiction of any state or federal court located in the State of New
York, and to venue therein, and consent to the service of process in any such
action or proceeding by certified or registered mailing of the summons and
complaint therein directed to Executive or Company, as the case may be, at its
address as provided in Section 6. hereof.
     6.8 Prevailing Party. Should either party breach the terms of this
Agreement, the prevailing party who seeks to enforce the terms and conditions of
this Agreement shall be entitled to recover its attorneys fee and disbursements.
     6.9 Headings; Counterparts; Interpretation.
          (a) The headings of paragraphs in this Agreement are for convenience
only and shall not affect its interpretation.
          (b) This Agreement may be executed in two or more counterparts, each
of which shall be deemed to be an original and all of which, when taken
together, shall be deemed to constitute the same Agreement.

20



--------------------------------------------------------------------------------



 



          (c) The Company and the Executive each acknowledge that it has been
represented by legal counsel in the negotiation and drafting of this Agreement,
that this Agreement has been drafted by mutual effort, and that no ambiguity in
this Agreement shall be construed against either party as draftsperson.
     6.10 Further Assurances. Each of the parties hereto shall execute such
further instruments and take such other actions as the other party shall
reasonably request in order to effectuate the purposes of this Agreement.
     IN WITNESS WHEREOF, this Agreement has been executed and delivered as of
the date first above written.
[Signature Page Follows]

21



--------------------------------------------------------------------------------



 



          HARRIS INTERACTIVE INC.    
 
       
By:
  /s/ Gregory T. Novak    
 
 
 
Gregory T. Novak    
 
  President and Chief Executive Officer    
 
        /s/ Ronald E. Salluzzo                 RONALD E. SALLUZZO    

1



--------------------------------------------------------------------------------



 



EXHIBIT A
RELEASE
     In consideration of the benefits provided under an Employment Agreement
(“Agreement”) effective as of                      by and between Ronald E.
Salluzzo (“Executive”) and Harris Interactive Inc. (“Harris”), Executive hereby
releases Harris and its employees, officers, directors, attorneys, affiliates,
subsidiaries, successors and assigns, from any and all claims, causes of action,
and/or liabilities of any kind or nature whatsoever, known or unknown, at law,
in equity, or otherwise, that may have occurred at any time up to the date
hereof, arising from his employment relationship with Harris or as a result of
the parties’ agreement to modify and end the employment relationship, including,
without limitation, any and all claims arising under any federal, state or local
laws, rules or regulations pertaining to employment or pay or benefit practices,
including, but not limited to, claims under the Age Discrimination in Employment
Act, Older Workers’ Benefit Protection Act, Equal Pay Act, Title VII of the
Civil Rights Act of 1964, as amended, Fair Labor Standards Act, Americans with
Disabilities Act, the Employee Retirement Income Security Act (ERISA), Family
and Medical Leave Act (FMLA), New York State Human Rights Law, New York Labor
Law and any other provisions relating to employment or pay or benefit practices,
or relating to discrimination on the basis of race, creed, color, age, sex,
national origin, disability, or arrest record, and Executive hereby agrees not
to asset such claims or causes of action for monetary damages; provided,
however, that Executive is not releasing any claims other than those expressly
released hereby. Without limiting the foregoing proviso, Executive is not
releasing any claims (i) arising from or relating to the breach of the Agreement
or any document executed in connection therewith, or breach of any agreement
covering equity grants (stock options, restricted stock, or otherwise) made to
Executive prior to the date hereof, (ii) arising from or relating to any rights
Executive may have to indemnity or contribution in connection with actions,
proceedings, or investigations, (iii) to enforce vested rights under pension,
benefit, or insurance plans, policies, programs or arrangements, or (iv) arising
out of or relating to Executive’s status as a director or shareholder of Harris.
     In the event that Executive brings a claim which is determined by a court
of law to have been released by the terms of this Release, he understands and
agrees that, unless otherwise expressly prohibited by law or regulation, he will
be required to reimburse the defending parties for their reasonable attorneys’
fees in connection with their defense of any such claim.
     Executive acknowledges that he has been advised to consult with legal
counsel prior to signing this Release. Executive further understands and agrees
that he is being provided with

1



--------------------------------------------------------------------------------



 



twenty-one (21) calendar days after his Termination Date (as defined in the
Agreement) to consider the terms of this Release, and that this Release will
expire and become null and void if it is not executed and returned before the
end of the twenty-one (21) calendar-day period. Executive further understands
and agrees that he shall have the right to execute this Release at any time
before the expiration of the twenty-one (21) calendar-day period, and that if he
does so, he agrees that he has thereby waived the remainder of that twenty-one
(21) day period. Finally, Executive acknowledges and agrees that after executing
this Release, he has the right to revoke his acceptance of this Release by
delivering a written revocation within seven (7) calendar days after his
execution of the Release, provided such revocation is received within said seven
(7) day period by legal counsel for Harris: Beth Ela Wilkens, Harris Beach PLLC,
99 Garnsey Road, Pittsford, New York, 14534. This Release shall become effective
only after it has been executed by Executive and only after the seven (7) day
revocation period has expired without revocation by Executive.
          IN WITNESS WHEREOF, Executive has executed and delivered this Release
as of the date shown below.

             
 
           
STATE OF                     
  )       Ronald E. Salluzzo
 
  )SS.:    
COUNTY OF                     
  )        

     On the ___ day of                      in the year 20___ before me, the
undersigned, a notary public in and for said state, personally appeared Ronald
E. Salluzzo, personally known to me or proved to me on the basis of satisfactory
evidence to be the individual whose name is subscribed to the within instrument
and acknowledged to me that he executed the same in his capacity, and that by
his signature on the instrument, the individual executed the instrument.

     
 
   
 
  Notary Public

2